                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA


YOLANDA STEVENS,                                 )
                                                 )
         Plaintiff,                              )
                                                 )
V.                                               )          Case No. CIV-19-00102-PRW
                                                 )
WINSTON HOSPITALITY, INC.,                       )
                                                 )
         Defendant.                              )


                                             ORDER

         Defendant Winston Hospitality, Inc. removed this case from state court on March 28, 2019

(Dkt. 2), more than one year after the date this action was commenced, February 23, 2018. 1 The

Notice of Removal (Dkt. 2) argues that an exception to the 1-year deadline set forth in 28 U.S.C.

§ 1446(c)(1) applies because a recently dismissed diversity-spoiling defendant, Southern

Marketing Group, Inc., had been sued in bad faith. 2

         Plaintiff Yolanda Stevens now seeks remand, arguing that the exception to the 1-year

deadline does not apply because she sued Southern based on her good-faith belief that Southern’s

vending machine may have been the source of the liquid on which she claims to have slipped. 3

Plaintiff also points to discovery she conducted on Southern as proof that Southern wasn’t a sham

defendant, but rather a defendant on whom she conducted discovery and dismissed only after




1
    28 U.S.C. 1446(c)(1).
2
    Notice of Removal (Dkt. 2) ¶¶ 7–9, at 3–4.
3
    Pl.’s Obj. to Removal & Mot. to Remand (Dkt. 4) at 5.


                                                 1
Southern filed a motion for summary judgment that convinced Plaintiff that Southern should be

dismissed. 4

         “The ‘bad faith’ exception to § 1446(c)(1)’s one-year removal limitation is of relatively

recent vintage,” 5 and the Tenth Circuit has yet to provide guidance on its application. A case cited

by Plaintiff, however—Aguayo v. AMCO Insurance Co., 59 F. Supp. 3d 1225 (D.N.M. 2014)—

proposes a two-step analysis that has gained acceptance in the circuit and beyond. 6 Aguayo’s two-

step analysis proposes a burden-shifting framework:


         First, the Court inquires whether the plaintiff actively litigated against the removal
         spoiler in state court: asserting valid claims, taking discovery, negotiating
         settlement, seeking default judgments if the defendant does not answer the
         complaint, et cetera. Failure to actively litigate against the removal spoiler will be
         deemed bad faith; actively litigating against the removal spoiler, however, will
         create a rebuttable presumption of good faith. Second, the defendant may attempt
         to rebut this presumption with evidence already in the defendant’s possession that
         establishes that, despite the plaintiff’s active litigation against the removal spoiler,
         the plaintiff would not have named the removal spoiler or would have dropped the
         spoiler before the one-year mark but for the plaintiff’s desire to keep the case in
         state court. The defendant may introduce direct evidence of the plaintiff’s bad faith
         at this stage—e.g., electronic mail transmissions in which the plaintiff states that he
         or she is only keeping the removal spoiler joined to defeat removal—but will not
         receive discovery or an evidentiary hearing in federal court to obtain such
         evidence. 7

         Plaintiff here has established that it actively litigated its case against Southern. As Plaintiff

points out, Winston’s own incident report identified a blue liquid on the floor at the scene of her



4
    Pl.’s Reply in Support of Mot. to Remand (Dkt. 7) at 3–4.
5
 Holman v. Coventry Health & Life Ins. Co., No. 5:17-cv-00886-HE, 2017 WL 5514177, at *2
(W.D. Okla. Nov. 17, 2017). It became effective on January 6, 2012. Federal Courts Jurisdiction
and Venue Clarification Act of 2011, Pub. L. No. 112-63, § 105(a), 125 Stat. 758, 762.
6
  Rowan v. State Farm Fire & Cas. Co., No. 5:19-cv-00205-PRW, 2019 WL 4166697, at *5 &
n.34 (W.D. Okla. Sept. 3, 2019) (applying Aguayo’s two-step analysis and collecting other cases
that have done the same).
7
    Aguayo, 59 F. Supp. 3d at 1262-63.


                                                    2
slip and fall, and it was that fact that caused her to suspect that the source of the liquid may have

been Southern’s vending machine—which Plaintiff describes as a “reasonable inference that

Winston never disputed.” 8 Moreover, after Plaintiff received Southern’s answer to its complaint,

she served a first round of discovery on Southern, and then another round of more targeted

discovery based on Southern’s initial responses. This litigation history is enough to create a

rebuttable presumption of good faith.

           Defendant Winston has not produced sufficient evidence to overcome this presumption of

good faith. Winston points to the timing of the dismissal, that Plaintiff “never took a deposition.

She never made a demand. She never negotiated a settlement. She voluntarily dismissed Southern

without any recovery.” 9 Moreover, argues Winston, “there was never a possibility that Stevens

would recover against Southern” because she had no viable cause of action under Oklahoma law. 10

None of this, however, is “a smoking gun or close to it. The suspicious timing of a dismissal, a

drop in a settlement offer to the removal spoiler after the one-year mark, or an ambiguous comment

about how the plaintiff plans to drop the removal spoiler before trial, will not suffice.” 11 As

Plaintiff points out, the timing of the dismissal was prompted by Southern’s filing of a motion for

summary judgment, and while she didn’t take any depositions of Southern or negotiate settlement

with Southern, she hasn’t taken any depositions of Winston or negotiated with it either. So those

facts prove nothing. Plaintiff also disputes that recovery was a legal impossibility because even if

a premises liability claim was not available, Southern might still have been liable for negligent




8
    Pl.’s Reply in Support of Mot. to Remand (Dkt. 7) at 3-4.
9
    Resp. to Mot. to Remand (Dkt. 5) at 3.
10
     Id.
11
     Aguayo, 59 F. Supp. 3d at 1277 (footnote omitted).


                                                  3
maintenance of its vending machines. 12 Winston “must present strong, relatively compelling

evidence, direct or circumstantial, of the plaintiff’s subjective intent in order to rebut the

presumption of good faith,” 13 but none of Winston’s speculations come close to meeting this

standard. As such, the removal was untimely and remand is appropriate.

          Plaintiff asks for its attorney fees and costs incurred in seeking remand. Section 1447(c)

provides that “[a]n order remanding the case may require payment of just costs and any actual

expenses, including attorney fees, incurred as a result of the removal.” 14 While an award of fees is

within the discretion of the Court, 15 “[a]bsent unusual circumstances, courts may award attorney’s

fees under § 1447(c) only where the removing party lacked an objectively reasonable basis for

seeking removal.” 16 Upon consideration of all the facts and circumstances of this removal, the

Court concludes that an award of attorney fees and costs to Plaintiff is not justified.

          For the reasons stated above, the Court GRANTS Plaintiff’s Motion to Remand (Dkt. 4).

This case is REMANDED to the District Court of Love County, State of Oklahoma. The

Plaintiff’s request for costs and expenses is DENIED.

          IT IS SO ORDERED THIS 18th day of March, 2020.




12
     Pl.’s Reply in Support of Mot. to Remand (Dkt. 7) at 4 n.1.
13
     Holman, 2017 WL 5514177, at *2.
14
     28 U.S.C. § 1447(c) (2012).
15
  Martin v. Franklin Capital Corp., 393 F.3d 1143, 1146 (10th Cir. 2004), aff’d, 546 U.S. 132
(2005).
16
     546 U.S. at 141.


                                                  4
